ORDER
KAPLAN, District Judge.
Although the Court disagrees with plaintiffs construction of the relevant portion of *43the contract, there was a sufficient basis for counsel’s actions so that sanctions will not be imposed. Counsel would have been better advised to have quoted the language of the contract in full and to have made his argument. By failing to do so, he inadvertently created an unfortunate impression.
The order to show cause, contained in the Court’s October 8, 1996 memorandum opinion, is discharged.
SO ORDERED.